Citation Nr: 0125732	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  00-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for psoriasis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to April 
1949.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  On August 29, 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran stated in his May 2000 substantive appeal that 
his condition is more severe than when he was last examined, 
in October 1998.  The veteran avers that his skin condition 
has spread to other areas and renders his appearance 
repugnant.  He also notes that some of the affected areas are 
highly sensitive and that the discomfort he experiences has 
increased.  The most recent private and VA treatment records 
present in the claims file are dated in 1999.  The VA 
treatment records indicate continuing treatment was 
scheduled.  Records of VA treatment must be obtained, and 
attempts must be made to obtain records of private treatment.  
See 66 Fed. Reg. 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1), (2)).

In addition, the veteran submitted private medical records in 
June 2000 to support his claim.  While a portion of the 
records submitted was previously of record and considered in 
the April 2000 statement of the case, the pathology reports 
he submitted were not perviously of record and have not been 
considered by the RO.  Remand is thus further required to 
allow the RO to consider this evidence and prepare a 
supplemental statement of the case including it.  See 
38 C.F.R. § 19.37 (2001).

The most recent VA examination report of record is dated in 
October 1998.  As noted above, the veteran has averred that 
his condition has worsened since this examination.  The Board 
finds that further examination is required to determine the 
nature and extent of the veteran's current skin condition.  

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all health care 
providers, both VA and non-VA, who have 
treated him for his service connected 
psoriasis since September 1999.  After 
obtaining any necessary authorization the 
RO should request that all identified 
health care providers furnish copies of 
pertinent treatment records for the 
veteran that are not already of record.  
In particular, the RO should obtain 
records of treatment accorded the veteran 
at VA Medical facilities in West Palm 
Beach, Riviera Beach, and Oakland Park, 
Florida, since September 1999, and of 
Dermatology Specialists of Palm Beach 
County, identified in a August 1999 
pathology report.

2.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.

3.  The RO should schedule the veteran for 
a dermatology examination to determine the 
nature and extent of his service connected 
psoriasis.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect that 
such review was accomplished.  The 
examiner should identify all pathology 
affecting the veteran's skin and indicate 
that which is related to the service 
connected psoriasis.  All indicated tests 
and studies should be accomplished and all 
findings reported in detail.  The examiner 
should indicate if the veteran has 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or exceptionally repugnant 
manifestations.  A complete rationale 
should be given for all opinions offered.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is further informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is reminded that it is his responsibility to report for 
examination as scheduled and that the consequences for 
failing to report for VA examination without cause may 
include denial of his claim.  38 C.F.R. § 3.158, 3.655 
(2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




